Appeals from orders of Supreme Court, Nassau County, dated March 15, 1978 and March 22, 1978, transferred to the Appellate Division, Second Department, without costs and without determining whether all parts of the appeals are properly before the Appellate Division. Direct appeals do not lie since questions other than the constitutional validity of a statutory provision are involved and the March 22, 1978 order does not finally determine the proceeding (NY Const, art VI, § 3, subd b, par [2]; § 5, subd b; CPLR 5601, subd [b], par 2).